As filed with the Securities and Exchange Commission on June 29, 2012 Commission File Nos.333-175721 811-08401 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [] Post-Effective Amendment No. 2 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 265 [X] JNLNY SEPARATE ACCOUNT I (Exact Name of Registrant) JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK (Name of Depositor) 2900 Westchester Avenue, Purchase, New York 10577 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, including Area Code: (517) 381-5500 Thomas J. Meyer, Esq., Senior Vice President, Secretary and General Counsel Jackson National Life Insurance Company, 1 Corporate Way, Lansing, MI 48951 (Name and Address of Agent for Service) Copy to: Frank J. Julian, Esq., Associate General Counsel Jackson National Life Insurance Company, 1 Corporate Way, Lansing, MI 48951 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [X] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1). If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment Title of Securities Being Registered: the variable portion of Flexible Premium Fixed and Variable Deferred Annuity contracts EXPLANATORY NOTE: This Amendment to the Registration Statement on Form N-4 (the “Registration Statement”) is being filed pursuant to Rule 485(b) under the Securities Act of 1933, as amended, and supplements the prospectus. Part C is also amended as reflected therein. Except as heretofore amended, this Amendment does not otherwise delete, amend, or supersede any prospectus, statement of additional information, exhibit, undertaking, or other information contained in the Registration Statement, which are hereby incorporated by reference to the extent required and/or permitted by applicable law. Supplement dated June 29, 2012 To The Prospectus Dated April 30, 2012 PERSPECTIVESM L SERIES FLEXIBLE PREMIUM FIXED AND VARIABLE DEFERRED ANNUITY (Contracts offered for sale on and after December 12, 2011) Issued by Jackson National Life Insurance Company of New York® through JNLNY Separate Account I This supplement updates the above-referenced prospectus.Please read and keep it together with your prospectus for future reference.To obtain an additional copy of the prospectus, please contact us at our Jackson of NY Service Center, P.O. Box 30313, Lansing, Michigan, 48909-7813; 1-888-965-6569; www.jackson.com. The updates to the prospectus are described below with references to those parts of the prospectus modified by this supplement. 1.Changes to the SafeGuard Max and MarketGuard Stretch Guaranteed Minimum Withdrawal Benefits (“GMWBs”): The following paragraph is added immediately following the GAWA percentage tables appearing on pages 52 and 107 of the Prospectus: We reserve the right to prospectively change the GAWA percentages, including the age bands, on new GMWB endorsements. We recommend you check with your representative to learn about the current level of the GAWA percentages, or contact us at the Annuity Service Center for more information.Our contact information is on the first page of the prospectus. If we change the GAWA percentages described above, we will follow these procedures: 1) When we issue your Contract we will deliver a copy of the prospectus that includes the notice of change of GAWA percentages in the form of a prospectus update to you.You will have until the end of the Free Look period to cancel your Contract and this GMWB by returning the Contract to us pursuant to the provisions of the Free Look section (please see “Free Look” on page 120). 2) If you are an existing Owner and are eligible to elect this GMWB after the Issue Date, at the time we change the GAWA percentages we will send you the notice of change of GAWA percentages in the form of a prospectus update. If you later elect this GMWB, when we receive your election, we will send you the required endorsement with a duplicate notice of change of GAWA percentages. You will have 30 days after receiving the notice to cancel your election of this GMWB by returning the endorsement to us. In each case, the actual GAWA percentages will be reflected in your Contract endorsement. 2.Changes to the LifeGuard Freedom 6 Net, LifeGuard Freedom 6 Net With Joint Option, LifeGuard Freedom Flex and LifeGuard Freedom Flex With Joint Option GMWBs: The following paragraphs are added immediately following the GAWA percentage tables appearing on pages 63, 74, 87, and 97 of the Prospectus: We reserve the right to prospectively change the GAWA percentages, including the age bands, on new GMWB endorsements.We recommend you check with your representative to learn about the current level of the GAWA percentages, or contact us at our Annuity Service Center for more information.Our contact information is on the first page of the prospectus. If we change the GAWA percentages described above, we will follow these procedures: 1) When we issue your Contract we will deliver a copy of the prospectus that includes the notice of change of GAWA percentages in the form of a prospectus update to you.You will have until the end of the Free Look period to cancel your Contract and this GMWB by returning the Contract to us pursuant to the provisions of the Free Look section (please see “Free Look” on page 120). 2) If you are an existing Owner and are eligible to elect this GMWB after the Issue Date, at the time we change the GAWA percentages we will send you the notice of change of GAWA percentages in the form of a prospectus update. If you later elect this GMWB, when we receive your election, we will send you the required endorsement with a duplicate notice of change of GAWA percentages. You will have 30 days after receiving the notice to cancel your election of this GMWB by returning the endorsement to us. In each case, the actual GAWA percentages will be reflected in your Contract endorsement. In connection with a change of GAWA percentages, as described above, we may continue to offer the existing GAWA percentages, in effect prior to the change, as an Optional GAWA% table at an increased charge. The increased charge for a GMWB or any combination of options under the Freedom Flex GMWB will not be greater than the maximumannual charges shown in the charge tables, which in no event exceed 3.00%. For the charges for each GMWB, please see the section for the applicable GMWB appearing under “Contract Charges” beginning on page 29. Also, please see the “Optional Endorsements” table under the “FEES AND EXPENSES TABLES” beginning on page 4. The Optional GAWA% table will maintain the GAWA percentages for each age group that were available before the change as reflected in the above table.If we offer the Optional GAWA% table, the notice of change in the form of a prospectus update, that will be delivered to you, will describe both the change to the GAWA percentages, and the Optional GAWA% table and related charges. We reserve the right to prospectively change the GAWA percentages in the Optional GAWA% table, including the age bands, on new GMWB endorsements subject to the notices and procedures described above. (To be used with JMV7697NY 04/12 and JMV7697NYSB) NMV9352NY 06/12 Supplement dated June 29, 2012 To The Prospectus Dated April 30, 2012 PERSPECTIVE II® PERSPECTIVESM L SERIES (“L Series”) PERSPECTIVE ADVISORS IISM (“Advisors II”) PERSPECTIVE REWARDS® (“Rewards”) FLEXIBLE PREMIUM FIXED AND VARIABLE DEFERRED ANNUITIES Issued by Jackson National Life Insurance Company of New York® through JNLNY Separate Account I This supplement updates the above-referenced prospectus.Please read and keep it together with your prospectus for future reference.To obtain an additional copy of the prospectus, please contact us at our Jackson of NY Service Center, P.O. Box 30313, Lansing, Michigan, 48909-7813; 1-888-965-6569; www.jackson.com. The updates to the prospectus are described below with references to those parts of the prospectus modified by this supplement. 1.Changes to the SafeGuard Max and MarketGuard Stretch Guaranteed Minimum Withdrawal Benefits (“GMWBs”): The following paragraph is added immediately following the GAWA percentage tables appearing on pages 56 and 110 of the Prospectus: We reserve the right to prospectively change the GAWA percentages, including the age bands, on new GMWB endorsements. We recommend you check with your representative to learn about the current level of the GAWA percentages, or contact us at the Annuity Service Center for more information.Our contact information is on the first page of the prospectus. If we change the GAWA percentages described above, we will follow these procedures: 1) When we issue your Contract we will deliver a copy of the prospectus that includes the notice of change of GAWA percentages in the form of a prospectus update to you.You will have until the end of the Free Look period to cancel your Contract and this GMWB by returning the Contract to us pursuant to the provisions of the Free Look section (please see “Free Look” on page 124). 2) If you are an existing Owner and are eligible to elect this GMWB after the Issue Date, at the time we change the GAWA percentages we will send you the notice of change of GAWA percentages in the form of a prospectus update. If you later elect this GMWB, when we receive your election, we will send you the required endorsement with a duplicate notice of change of GAWA percentages. You will have 30 days after receiving the notice to cancel your election of this GMWB by returning the endorsement to us. In each case, the actual GAWA percentages will be reflected in your Contract endorsement. 2.Changes to the LifeGuard Freedom 6 Net, LifeGuard Freedom 6 Net With Joint Option, LifeGuard Freedom Flex and LifeGuard Freedom Flex With Joint Option GMWBs: The following paragraphs are added immediately following the GAWA percentage tables appearing on pages 67, 78, 91, and 100 of the Prospectus: We reserve the right to prospectively change the GAWA percentages, including the age bands, on new GMWB endorsements.We recommend you check with your representative to learn about the current level of the GAWA percentages, or contact us at our Annuity Service Center for more information.Our contact information is on the first page of the prospectus. If we change the GAWA percentages described above, we will follow these procedures: 1) When we issue your Contract we will deliver a copy of the prospectus that includes the notice of change of GAWA percentages in the form of a prospectus update to you.You will have until the end of the Free Look period to cancel your Contract and this GMWB by returning the Contract to us pursuant to the provisions of the Free Look section (please see “Free Look” on page 124). 2) If you are an existing Owner and are eligible to elect this GMWB after the Issue Date, at the time we change the GAWA percentages we will send you the notice of change of GAWA percentages in the form of a prospectus update. If you later elect this GMWB, when we receive your election, we will send you the required endorsement with a duplicate notice of change of GAWA percentages. You will have 30 days after receiving the notice to cancel your election of this GMWB by returning the endorsement to us. In each case, the actual GAWA percentages will be reflected in your Contract endorsement. In connection with a change of GAWA percentages, as described above, we may continue to offer the existing GAWA percentages, in effect prior to the change, as an Optional GAWA% table at an increased charge. The increased charge for a GMWB or any combination of options under the Freedom Flex GMWB will not be greater than the maximumannual charges shown in the charge tables, which in no event exceed 3.00%. For the charges for each GMWB, please see the section for the applicable GMWB appearing under “Contract Charges” beginning on page 31. Also, please see the “Optional Endorsements” table under the “FEES AND EXPENSES TABLES” beginning on page 4. The Optional GAWA% table will maintain the GAWA percentages for each age group that were available before the change as reflected in the above table.If we offer the Optional GAWA% table, the notice of change in the form of a prospectus update, that will be delivered to you, will describe both the change to the GAWA percentages, and the Optional GAWA% table and related charges. We reserve the right to prospectively change the GAWA percentages in the Optional GAWA% table, including the age bands, on new GMWB endorsements subject to the notices and procedures described above. (To be used with JMV8799NY 06/12) NMV9357NY 06/12 PART C OTHER INFORMATION Item 24. Financial Statements and Exhibits (a) Financial Statements: (1) Financial statements and schedules included in Part A: Not Applicable. (2) Financial statements and schedules included in Part B: JNLNY Separate Account - I: Independent Auditors’ Report Statements of Assets and Liabilities as of December 31, 2011 Statements of Operations for the period ended December 31, 2011 Statements of Changes in Net Assets for the periods ended December 31, 2011, and 2010 Notes to Financial Statements Jackson National Life Insurance Company of New York: Report of Independent Registered Public Accounting Firm Consolidated Balance Sheets as of December 31, 2011, and 2010 Consolidated Income Statements for the years ended December 31, 2011, 2010, and 2009 Consolidated Statements of Stockholder's Equity and Comprehensive Income for the years ended December 31, 2011, 2010, and 2009 Consolidated Statements of Cash Flows for the years ended December 31, 2011, 2010, and 2009 Notes to Consolidated Financial Statements (b) Exhibits ExhibitDescription No. 1. Resolution of Depositor's Board of Directors authorizing the establishment of the Registrant, incorporated herein by reference to the Registrant’s Registration Statement filed on October 3, 1997 (File Nos. 333-37175 and 811-08401). 2. Not Applicable. 3. a. Amended and Restated General Distributor Agreement dated June 1, 2006, incorporated herein by reference to the Registrant's Registration Statement filed on August 10, 2006 (File Nos. 333-136472 and 811-08401). b. Selling Agreement between Jackson National Life Insurance Company of New York and Jackson National Life Distributors, LLC (N2565 01/12), incorporated herein by reference to Registrant’s Post-Effective Amendment No. 1, filed on April 25, 2012 (File Nos. 333-175720 and 811-08401). 4. a. Specimen of Tax Sheltered Annuity Endorsement, incorporated herein by reference to Registrant's Registration Statement filed on August 19, 2004 (File Nos. 333-118370 and 811-08401). b. Specimen of Retirement Plan Endorsement, incorporated herein by reference to Registrant's Registration Statement filed on August 19, 2004 (File Nos. 333-118370 and 811-08401). c. Specimen of Individual Retirement Annuity Endorsement, incorporated herein by reference to Registrant's Registration Statement filed on August 19, 2004 (File Nos. 333-118370 and 811-08401). d. Specimen of Roth IRA Endorsement, incorporated herein by reference to Registrant's Registration Statement filed on August 19, 2004 (File Nos. 333-118370 and 811-08401). e. Specimen of Charitable Remainder Trust Endorsement, incorporated herein by reference to Registrant's Pre-Effective Amendment filed on December 30, 2004 (File Nos. 333-119659 and 811-08401). f. Specimen of the Highest Anniversary Value Death Benefit Option (HAV) Endorsement (7595NY 04/09) incorporated herein by reference to the Registrant's Post-Effective Amendment No. 38, filed on April 2, 2009 (File Nos. 333-70384 and 811-08401). g. Specimen of the Reduced Administration Charge Endorsement (7536 09/09), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 39, filed on September 24, 2009 (File Nos. 333-70384 and 811-08401). h. Specimen of the [2%] Contract Enhancement Endorsement (7567NY 01/10), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 47, filed on April 30, 2010 (File Nos. 333-70384 and 811-08401). i. Specimen of the [3%] Contract Enhancement Endorsement (7568NY 01/10), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 47, filed on April 30, 2010 (File Nos. 333-70384 and 811-08401). j. Specimen of the [4%] Contract Enhancement Endorsement (7569NY 01/10), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 47, filed on April 30, 2010 (File Nos. 333-70384 and 811-08401). k. Specimen of the Guaranteed Minimum Withdrawal Benefit With [5] Year Step-Up (SafeGuard Max) Endorsement (7633ANY-A 05/10), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 47, filed on April 30, 2010 (File Nos. 333-70384 and 811-08401). l. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With [5%] Bonus and Annual Step-Up (7640ANY-A 10/10), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 49, filed on October 5, 2010 (File Nos. 333-70384 and 811-08401). m. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With [5%] Bonus and Annual Step-Up to the Highest Quarterly Contract Value (7641ANY-A 10/10), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 49, filed on October 5, 2010 (File Nos. 333-70384 and 811-08401). n. Specimen of Joint For Life Guaranteed Minimum Withdrawal Benefit With [5%] Bonus and Annual Step-Up (7642ANY-A 10/10), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 49, filed on October 5, 2010 (File Nos. 333-70384 and 811-08401). o. Specimen of Joint For Life Guaranteed Minimum Withdrawal Benefit With [5%] Bonus and Annual Step-Up to the Highest Quarterly Contract Value (7643ANY-A 10/10), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 49, filed on October 5, 2010 (File Nos. 333-70384 and 811-08401). p. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With [6%] Bonus and Annual Step-Up (7646ANY-A 10/10), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 49, filed on October 5, 2010 (File Nos. 333-70384 and 811-08401). q. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With [6%] Bonus and Annual Step-Up to the Highest Quarterly Contract Value (7647ANY-A 10/10), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 49, filed on October 5, 2010 (File Nos. 333-70384 and 811-08401). r. Specimen of Joint For Life Guaranteed Minimum Withdrawal Benefit With [6%] Bonus and Annual Step-Up (7648ANY-A 10/10), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 49, filed on October 5, 2010 (File Nos. 333-70384 and 811-08401). s. Specimen of Joint For Life Guaranteed Minimum Withdrawal Benefit With [6%] Bonus and Annual Step-Up to the Highest Quarterly Contract Value (7649ANY-A 10/10), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 49, filed on October 5, 2010 (File Nos. 333-70384 and 811-08401). t. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With [7%] Bonus and Annual Step-Up (7652ANY-A 10/10), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 49, filed on October 5, 2010 (File Nos. 333-70384 and 811-08401). u. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With [7%] Bonus and Annual Step-Up to the Highest Quarterly Contract Value (7653ANY-A 10/10), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 49, filed on October 5, 2010 (File Nos. 333-70384 and 811-08401). v. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount (7657ANY-A 10/10), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 49, filed on October 5, 2010 (File Nos. 333-70384 and 811-08401). w. Specimen of Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount (7658ANY-A 10/10), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 49, filed on October 5, 2010 (File Nos. 333-70384 and 811-08401). x. Specimen of [5%] Guaranteed Minimum Withdrawal Benefit with Annual Step-Up (AutoGuard 5) Endorsement (7659ANY-A 05/11), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 50, filed on January 20, 2011 (File Nos. 333-70384 and 811-08664). y. Specimen of [6%] Guaranteed Minimum Withdrawal Benefit with Annual Step-Up (AutoGuard 6) Endorsement (7660ANY-A 05/11), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 50, filed on January 20, 2011 (File Nos. 333-70384 and 811-08664). z. Specimen of Enhanced Dollar Cost Averaging Endorsement, incorporated herein by reference to Registrant's Pre-Effective Amendment No. 1, filed on December 30, 2004 (File Nos. 333-119659 and 811-08401). aa. Specimen of DOMA Endorsement, incorporated herein by reference to Registrant's Initial Registration, filed on July 22, 2011 (File Nos. 333-175721 and 811-08401). bb. Specimen of the Perspective L Series Fixed and Variable Annuity Contract (VA610NY 08/11), incorporated herein by reference to Registrant’s Post-Effective Amendment No. 22, filed on August 26, 2011 (File Nos. 333-119659 and 811-08401). cc. Specimen of Guaranteed Minimum Withdrawal Benefit for Stretch RMDs Endorsement (MarketGuard Stretch) (7668ANY-A 04/12), incorporated herein by reference to Registrant’s Post-Effective Amendment No. 1, filed on April 25, 2012 (File Nos. 333-175720 and 811-08401). dd. Specimen of Freedom Flex GMWB with HAV Death Benefit Endorsement (7675ANY-A 04/12), incorporated herein by reference to Registrant’s Post-Effective Amendment No. 1, filed on April 25, 2012 (File Nos. 333-175720 and 811-08401). ee. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount (LifeGuard Freedom 6 Net), Endorsement (7657ANY-A 04/12), incorporated herein by reference to Registrant’s Post-Effective Amendment No. 1, filed on April 25, 2012 (File Nos. 333-175720 and 811-08401). ff. Specimen of Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount (LifeGuard Freedom 6 Net with Joint Option) Endorsement (7658ANY-A 04/12), incorporated herein by reference to Registrant’s Post-Effective Amendment No. 1, filed on April 25, 2012 (File Nos. 333-175720 and 811-08401). 5. a. Form of the Perspective L Series Variable and Fixed Annuity Application (NV610 12/11), incorporated herein by reference to Registrant’s Pre-Effective Amendment No. 2, filed on November 29, 2011 (File Nos. 333-175721 and 811-08401). b. Form of the Variable and Fixed Annuity Application (NV3573 12/11), incorporated herein by reference to Registrant’s Pre-Effective Amendment No. 2, filed on November 29, 2011 (File Nos. 333-175721 and 811-08401). c. Form of the Perspective L Series Variable and Fixed Annuity Application (NV610 04/12), incorporated herein by reference to Registrant’s Post-Effective Amendment No. 1, filed on April 25, 2012 (File Nos. 333-175721 and 811-08401). d. Form of the Variable and Fixed Annuity Application (NV3573 04/12), incorporated herein by reference to Registrant’s Post-Effective Amendment No. 1, filed on April 25, 2012 (File Nos. 333-175721 and 811-08401). 6. a. Declaration and Charter of Depositor, incorporated herein by reference to the Registrant’s Registration Statement filed on October 3, 1997 (File Nos. 333-37175 and 811-08401). b. By-laws of Depositor, incorporated herein by reference to the Registrant’s Registration Statement filed on October 3, 1997 (File Nos. 333-37175 and 811-08401). 7. Not Applicable. 8. Not Applicable. 9. Opinion and Consent of Counsel, attached hereto. Consent of Independent Registered Public Accounting Firm, attached hereto. 11. Not Applicable. 12. Not Applicable. Item 25. Directors and Officers of the Depositor Name and Principal Business Address Positions and Offices with Depositor Donald B. Henderson, Jr. Director 4A Rivermere Apartments Bronxville, NY 10708 David L. Porteous Director 20434 Crestview Drive Reed City, MI 49777 Donald T. DeCarlo Director 200 Manor Road Douglaston, New York 11363 Gary H. Torgow Director 220 West Congress Detroit, MI 48226-3213 John C. Colpean Director 1640 Haslett Road, Suite 160 Haslett, MI 48840 Richard David Ash Vice President, Actuary & Appointed 1 Corporate Way Actuary Lansing, MI 48951 Savvas (Steve) Panagiotis Vice President Binioris 1 Corporate Way Lansing, MI 48951 Dennis Allen Blue Vice President 1 Corporate Way Lansing, MI 48951 Barrett M. Bonemer Vice President 1 Corporate Way Lansing, MI48951 Jeffry Ross Borton Vice President 1 Corporate Way Lansing, MI48951 John Howard Brown Vice President & Director 1 Corporate Way Lansing, MI48951 James T. Carter Vice President 1 Corporate Way Lansing, MI48951 Michael Alan Costello Vice President & Directors 1 Corporate Way Lansing, MI48951 Joseph Mark Clark Senior Vice President, Chief Information Officer 1 Corporate Way & Director Lansing, MI 48951 James Bradley Croom Vice President 1 Corporate Way Lansing, MI 48951 Lisa Carol Drake Senior Vice President & Chief Actuary 1 Corporate Way Lansing, MI 48951 Phillip Brian Eaves Vice President 1 Corporate Way Lansing, MI 48951 Charles Fox Field, Jr. Vice President 6550 Carothers Pkwy. Suite 170 Franklin, TN27067 Dana R. Malesky Flegler Vice President 1 Corporate Way Lansing, MI48951 Robert Arthur Fritts Senior Vice President & Controller 1 Corporate Way Lansing, MI 48951 James Douglas Garrison Vice President 1 Corporate Way Lansing, MI 48951 Julia Anne Goatley Vice President, Assistant Secretary & 1 Corporate Way Director Lansing, MI 48951 Matthew Phillip Gonring Vice President 300 Innovation Drive Franklin, TN37067 John A. Gorgenson, Jr. Vice President 1 Corporate Way Lansing, MI48951 Robert William Hajdu Vice President 1 Corporate Way Lansing, MI 48951 Clifford Schuyler Hale, M.D. Vice President 1 Corporate Way Lansing, MI 48951 Laura Louise Hanson Vice President 1 Corporate Way Lansing, MI 48951 Herald Dean Hosfield Vice President 1 Corporate Way Lansing, MI 48951 Clifford James Jack Executive Vice President, 7601 Technology Way Head of Retail, Chairman & Director Denver, CO 80237 Scott Francis Klus Vice President 1 Corporate Way Lansing, MI 48951 Everett William Kunzelman Vice President 1 Corporate Way Lansing, MI 48951 Herbert George May III Chief Administrative Officer & 275 Grove St Building Director 4th floor Auburndale, MA 02466 Machelle Antoinette McAdory Senior Vice President 1 Corporate Way Lansing, MI 48951 Diahn M. McHenry Vice President 1 Corporate Way Lansing, MI48951 Thomas John Meyer Senior Vice President, General 1 Corporate Way Counsel, Secretary & Director Lansing, MI48951 Keith Richard Moore Senior Vice President 1 Corporate Way Lansing, MI 48951 Paul Chad Myers Executive Vice President and Chief Financial Officer 1 Corporate Way Lansing, MI 48951 Russell Erwin Peck Vice President 1 Corporate Way Lansing, MI 48951 Laura Louene Prieskorn Senior Vice President & Director 1 Corporate Way Lansing, MI 48951 Dana S. Rapier Vice President 1 Corporate Way Lansing, MI48951 William Robert Schulz Vice President 1 Corporate Way Lansing, MI 48951 Muhammad Sajid Shami Vice President 1 Corporate Way Lansing, MI 48951 Kathleen Marie Smith Vice President 1 Corporate Way Lansing, MI 48951 James Ronald Sopha Chief Operating Officer 1 Corporate Way Lansing, MI 48951 Kenneth Harold Stewart Senior Vice President 1 Corporate Way Lansing, MI 48951 Heather Rachelle Strang Vice President 1 Corporate Way Lansing, MI 48951 Marcia Lynn Wadsten Vice President 1 Corporate Way Lansing, MI48951 Michael Andrew Wells President & Chief Executive Officer 1 Corporate Way Lansing, MI 48951 Item 26. Persons Controlled by or Under Common Control with the Depositor or Registrant. Company State of Organization Control/Ownership Ascent Insurance Brokers Limited United Kingdom 50% Prudential Property Investment Managers Limited BOCI – Prudential Asset Management Limited Hong Kong 36% Prudential Corporation Holdings Limited BOCI – Prudential Trustee Limited Hong Kong 36% Prudential Corporation Holdings Limited Brooke LLC Delaware 100% Prudential (US Holdco2) Limited Brooke (Holdco 1) Inc. Delaware 100% Prudential (US Holdco 3) BV Brooke Holdings LLC Delaware 100% Nicole Finance Inc. Brooke Holdings (UK) Limited United Kingdom 100% Brooke UK LLC Brooke Investment, Inc. Delaware 100% Brooke Holdings LLC Brooke (Jersey) Limited Jersey 100%Prudential (US Holdco 2) Limited Brooke Life Insurance Company Michigan 100% Brooke Holdings LLC Brooke UK LLC Delaware 100% Brooke (Holdco 1) Inc. Buying Force Limited United Kingdom 50% Prudential Property Investment Managers Limited CIMPL Pty Limited Australia 100% PPM Capital (Holdings) Limited CITICPrudential Life Insurance Company Limited China 50% Prudential Corporation Holdings Limited CITIC – Prudential Fund Management Company Limited China 49% Prudential Corporation Holdings Limited CSU One Limited United Kingdom 100% Prudential Group Holdings Limited Calvin Asset Management Limited England 100% Calvin Capital Limited Calvin Capital Limited (formerly Marlin Acquisitions Limited) England 100% Marlin Acquisitions Holdings Limited Canada Property (Trustee) No 1 Limited Jersey 100% Canada Property Holdings Limited Canada Property Holdings Limited England 100% M&G Limited Curian Capital, LLC Michigan 100% Jackson National Life Insurance Company Curian Clearing LLC Michigan 100% Jackson National Life Insurance Company Earth and Wind Energias Removables, S.L. Spain 100% Infracapital E&W B.V. Eastspring Investments (Hong Kong) Limited Hong Kong 100% Prudential Corporations Holdings Limited Eastspring Investments (UK) Limited England 100% Prudential Corporations Holdings Limited FA II Limited England 100% FA III Limited FA III Limited England 100% Infracapital Nominees Limited Falcon Acquisitions Limited United Kingdom 100% FA II Limited Falcon Acquisitions HoldingsLimited United Kingdom 100% Infracapital Nominees Limited First Dakota, Inc. North Dakota 100% IFC Holdings, Inc. First Dakota of Montana, Inc. Montana 100% IFC Holdings, Inc. First Dakota of New Mexico, Inc. New Mexico 100% IFC Holdings, Inc. First Dakota of Texas, Inc. Texas 100% IFC Holdings, Inc. First Dakota of Wyoming, Inc. Wyoming 100% IFC Holdings, Inc. Furnival Insurance Company Limited Guernsey 100% Prudential Corporation Holdings Limited GS Twenty Two Limited United Kingdom 100% Prudential Group Holdings Limited Geoffrey Snushall Limited United Kingdom 100% Snushalls Team Limited Giang Vo Development JV Company Vietnam 65% Prudential Vietnam Assurance Private Limited Hermitage Management, LLC Michigan 100% Jackson National Life Company Insurance Holborn Bars Nominees Limited United Kingdom 100% M&G Investment Management Limited Holborn Delaware LLC Delaware 100% Prudential Four Limited Holborn Finance Holding Company United Kingdom 100% Prudential Securities Limited Hyde Holdco 1 Limited United Kingdom 100% Prudential Corporation Holdings Limited Hyde Holdco 3 Limited United Kingdom 100% Prudential Capital Holding Company Limited ICICI Prudential Asset Management Company Limited India 49% Prudential Corporation Holdings Limited ICICI Prudential Life Insurance Company Limited India 25.96% Prudential Corporation Holdings Limited ICICI Prudential Pension Funds Management Company Ltd. India 100% ICICI Prudential Life Insurance Company Limited ICICI Prudential Trust Limited India 49% Prudential Corporation Holdings Limited IFC Holdings, Inc. d/b/a INVEST Financial Corporation Delaware 100% National Planning Holdings Inc. INVEST Financial Corporation Insurance Agency Inc. of Alabama Alabama 100% INVEST Financial Corporation Insurance Agency, Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Connecticut Connecticut 100% INVEST Financial Corporation Insurance Agency, Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Delaware Delaware 100% IFC Holdings, Inc. d/b/a INVEST Financial Corporation INVESTFinancial Corporation Insurance Agency Inc. of Georgia Georgia 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Illinois Illinois 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Maryland Maryland 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Massachusetts Massachusetts 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Montana Montana 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Nevada Nevada 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of New Mexico New Mexico 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Ohio Ohio 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Oklahoma Oklahoma 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of South Carolina South Carolina 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Texas Texas 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Wyoming Wyoming 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency PA of Mississippi Mississippi 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware Infracapital CI II Limited Scotland 100% M&G Limited Infracapital EF II Limited Scotland 100% M&G Limited Infracapital E&W B.V. Netherlands 100% Infracapital F1 S.a.r.l. Infracapital Employee Feeder GP Limited Scotland 100% M&G Limited Infracapital GP II Limited England 100% M&G Limited Infracapital F1 S.a.r.l. Luxembourg 100% Infracapital F1 Holdings S.a.r.l Infracapital F1 Holdings S.a.r.l. Luxembourg 100% Infracapital Nominees Limited Infracapital GP Limited United Kingdom 100% M&G Limited Infracapital Nominees Limited United Kingdom 100% M&G Limited Infracapital SLP Limited United Kingdom 100% M&G Limited Innisfree M&G PPP LLP United Kingdom 35% M&G IMPPP1 Limited Investment Centers of America, Inc. North Dakota 100% IFC Holdings, Inc. Jackson Investment Management LLC Michigan 100% Brooke Holdings LLC Jackson National Asset Management, LLC Michigan 100% Jackson National Life Insurance Company Jackson National Life (Bermuda) Ltd. Bermuda 100% Jackson National Life Insurance Company Jackson National Life Distributors LLC Delaware 100% Jackson National Life Insurance Company Jackson National Life Insurance Company of New York New York 100% Jackson National Life Insurance Company JNLI LLC Delaware 100% Jackson National Life Insurance Company JNL Southeast Agency, LLC Michigan 100% Jackson National Life Insurance Company M&G (Guernsey) Limited Guernsey 100% M&G Limited M&G Financial Services Limited United Kingdom 100% M&G Limited M&G Founders 1 Limited United Kingdom 100% M&G Limited M&G General Partner Inc. Cayman Islands 100% M&G Limited M&G Group Limited United Kingdom 100% Prudential plc M&G IMPPP 1 Limited United Kingdom 100% M&G Limited M&G International Investments Limited United Kingdom 100% M&G Limited M&G International Investments Limited France (Representative Bureau) 100% M&G International Investments Limited M&G International Investments Limited Germany (Branch only) 100% M&G International Investments Limited M&G International Investments Limited Italy (Branch only) 100% M&G International Investments Limited M&G International Investments Limited Spain (Representative Bureau) 100% M&G International Investments Limited M&G International Investments Nominees Limited United Kingdom 100% M&G International Investments Limited M&G Investment Management Limited United Kingdom 100% M&G Limited M&G Life Assurance Company Limited United Kingdom 100% M&G Limited M&G Limited United Kingdom 100% M&G Group Limited M&G Management Services Limited United Kingdom 100% M&G Limited M&G Nominees Limited United Kingdom 100% M&G Limited M&G Pensions and Annuity Company Limited United Kingdom 100% M&G Limited M&G RED Employee Feeder GP Limited Scotland 100% M&G Limited M&G RED GP Limited Guernsey 100% M&G Limited M&G RED SLP GP Limited Scotland 100% M&G Limited M&G Real Estate Finance 1 Co S.a.r.l Luxemborg 100% M&G RED GP Limited M&G Securities Limited United Kingdom 100% M&G Limited M&G Support Services Limited United Kingdom 100% M&G Limited MM&S (2375) Limited Scotland 100% The Prudential Assurance Company Limited Marlin Acquisitions Holdings Limited United Kingdom 100% Infracapital GP Limited National Planning Corporation Delaware 100% National Planning Holdings, Inc. National Planning Corporation Insurance Agency Inc. of Nevada Nevada 100% National Planning Corporation National Planning Holdings, Inc. Delaware 100% Brooke Holdings LLC National Planning Insurance Agency Inc. Alabama 100% National Planning Corporation National Planning Insurance Agency Inc. Florida 100% National Planning Corporation National Planning Insurance Agency Inc. Georgia 100% National Planning Corporation National Planning Insurance Agency Inc. Idaho 100% National Planning Corporation National Planning Insurance Agency Inc. Massachusetts 100% National Planning Corporation National Planning Insurance Agency Inc. Montana 100% National Planning Corporation National Planning Insurance Agency Inc. Oklahoma 100% National Planning Corporation National Planning Insurance Agency Inc. Texas 100% National Planning Corporation National Planning Insurance Agency Inc. Wyoming 100% National Planning Corporation Nicole Finance Inc. Delaware 100% Brooke UK LLC North Sathorn Holdings Company Limited Thailand 100% Prudential Corporation Holdings Limited Nova Sepadu Sdn Bhd Malaysia 96% Sri Han Suria Sdn Berhad P&A Holdco Limited England 100% Prudential Four Limited P&A Opco Limited England 100% P&A Holdco Limited PCA Asset Management Limited Japan 100% Prudential Corporation Holdings Limited PCA Asset Management Co. Ltd. Korea 100% Prudential Corporation Holdings Limited PCA Life Assurance Company Limited Taiwan 99.79% Prudential Corporation Holdings Limited PCA Life Insurance Company Limited (Japan) Japan 100% Prudential Corporation Holdings Limited PCA Life Insurance Company Limited (Korea) Korea 100% Prudential Corporation Holdings Limited PCA Securities Investment Trust Company Limited Taiwan 99.54%Prudential Corporation HoldingsLimited PGDS (UK One) Limited United Kingdom 100% Prudential Group Holdings Limited PGDS (UK Two) Limited United Kingdom 100% PDGS (UK One) Limited PGDS (US One) LLC Delaware 100% Jackson National Life Insurance Company PPEM Pte. Limited Singapore 100% Prudential Singapore Holdings Pte Limited PPM America, Inc. Delaware 100% PPM Holdings, Inc. PPM Capital (Holdings) Limited United Kingdom 100% M&G Limited PPM Finance, Inc. Delaware 100% PPM Holdings, Inc. PPM Holdings, Inc. Delaware 100% Brooke Holdings LLC PPM Ventures (Asia) Limited Hong Kong 100% PPM Capital (Holdings) Limited PPM Ventures Pty Limited Australia 100% CIMPL Pty Limited PPMC First Nominees Limited United Kingdom 100% M&G Limited PPS Five Limited United Kingdom 100% Reeds Rains Prudential Limited PPS Nine Limited United Kingdom 100% Prudential Property Services Limited PPS Twelve Limited United Kingdom 100% Prudential Property Services Limited PTPaja Indonesia Indonesia 100% PT Prudential Life Assurance PT Prudential Asset Management Indonesia 99% Prudential Asset Management PT Prudential Life Assurance Indonesia 94.6% Prudential Corporation HoldingsLimited PVM Partnerships Limited United Kingdom 100% The Prudential Assurance Company Limited Pacus (UK) Limited United Kingdom 100% The Prudential Assurance Company Limited Park Avenue (Singapore Two) Limited Gibraltar 100% Prudential Group Holdings Limited Pru Life Assurance Limited Singapore 100% Prudential Singapore Holdings Pte Limited Pru Life Insurance Corporation of UK Philippines 100% Prudential Corporation Holdings Limited Pru Pte Limited Singapore 100% Prudential Singapore Holdings Pte Limited Prudential (AN) Limited United Kingdom 100% The Prudential Assurance Company Limited Prudential (B1) Limited Gibraltar 100% Prudential (Netherlands) BV Prudential (B2) Limited Gibraltar 100% Prudential (Netherlands) BV Prudential (Gibraltar Five) Limited Gibraltar 100% Prudential (Gibraltar Four) Limited Prudential (Gibraltar Four) Limited Gibraltar 100% Prudential (US Holdco 1) Limited Prudential (Gibraltar Three) Gibraltar 100% Prudential (Gibraltar Four) Limited Prudential (Gibraltar Two) S.a.r.l. Luxembourg 100% Prudential Capital Holding Company Limited Prudential (Gibraltar) Limited Gibraltar 100% Prudential Group Holdings Limited Prudential (LPH One) Limited Gibraltar 100% Prudential Group Holdings Limited Prudential (LPH Two) Limited Gibraltar 100% Prudential Group Holdings Limited Prudential (Namibia) Unit Trusts Limited Namibia 93% Prudential Portfolio Managers (Namibia) (Pty) Limited Prudential (Netherlands One) Limited United Kingdom 100% Prudential Group Holdings Limited Prudential (Netherlands) BV Netherlands 100% Prudential Corporation Holdings Limited Prudential (US Holdco 1) BV Netherlands 100% Prudential (US Holdco 1) Limited Prudential (US Holdco 1) Limited United Kingdom 100% Prudential US Limited Prudential (US Holdco 2) BV Netherlands 100% Prudential (US Holdco 1) BV Prudential (US Holdco 2) Limited Gibraltar 100% Holborn Delaware LLC Prudential (US Holdco 3) BV Netherlands 100% Prudential (US Holdco 2) BV Prudential – AA Office Joint Venture Company Vietnam 70% Prudential Vietnam Assurance Private Limited Prudential / M&G UKCF GP Limited United Kingdom 100% M&G Limited Prudential Al-Wara’ Asset Management Berhad Malaysia 100% Prudential Corporation Holdings Limited Prudential Annuities Limited United Kingdom 100% The Prudential Assurance Company Limited Prudential Asset Management (Hong Kong) Limited Hong Kong 100% Prudential Corporation Holdings Limited Prudential AssetManagement (Singapore) Limited Singapore 100% Prudential Singapore Holdings Pte Limited Prudential Asset Management Limited United Arab Emirates 100% Prudential Corporation Holdings Limited Prudential Assurance Company Singapore (Pte) Limited Singapore 100% Prudential Singapore Holdings Pte Limited Prudential Assurance Malaysia Bhd Malaysia 100% Sri Han Suria Sdn Berhad Prudential Assurance Singapore (Property Services) Pte Limited Singapore 100% Prudential Singapore Holdings Pte Limited Prudential Atlantic Reinsurance Company Limited Ireland 100% Prudential Corporation Holdings Limited Prudential Australia One Limited United Kingdom 100% Prudential Corporation Holdings Limited Prudential BSN Takaful Berhad Malaysia 49% Prudential Corporation Holdings Limited Prudential Capital (Singapore) Pte.Ltd. Prudential Tower Singapore 100% Prudential Capital Holding Company Ltd. Prudential Capital Holding Company Limited United Kingdom 100% Prudential plc Prudential Capital PLC United Kingdom 100% Prudential Capital Holding Company Limited Prudential Capital Luxembourg S.a.r.l. Luxembourg 100% Prudential Capital Holding Company Ltd. Prudential Corporate Pensions Trustee Limited United Kingdom 100% The Prudential Assurance Company Limited Prudential Corporation Asia Limited Hong Kong 100% Prudential Corporation Holdings Limited Prudential Corporation Australasia Holdings Pty Limited Australia 100% Prudential Group Holdings Limited Prudential plc United Kingdom Publicly Traded Prudential Corporation Holdings Limited United Kingdom 100% Prudential Holdings Limited Prudential Corporation Limited United Kingdom 100% Prudential Group Holdings Limited Prudential Distribution Limited United Kingdom 100% Prudential Financial Services Limited Prudential Europe Assurance Holdings plc Scotland 100% MM&S (2375) Limited Prudential Finance BV Netherlands 100% Prudential Corporation Holdings Limited Prudential Financial Services Limited United Kingdom 100% Prudential plc Prudential Five Limited United Kingdom 100% Prudential Group Holdings Limited Prudential Four Limited United Kingdom 100% Prudential Group Holdings Limited Prudential Fund Management Berhad Malaysia 100% Nova Sepadu Sdn Bhd Prudential Fund Management Services Private Limited Singapore 100% Prudential Singapore Holdings Pte Limited Prudential GP Limited Scotland 100% M&G Limited Prudential General Insurance Hong Kong Limited Hong Kong 100% The Prudential Assurance Company Limited Prudential Group Holdings Limited United Kingdom 100% Prudential plc Prudential Group Pensions Limited United Kingdom 100% Prudential Financial Services Limited Prudential Group Secretarial Services Limited United Kingdom 100% Prudential Group Holdings Limited Prudential Health Holdings Limited United Kingdom 25% The Prudential Assurance Company Limited Prudential Health Limited United Kingdom 100% Prudential Health Holdings Limited Prudential Health Insurance Limited England 100% Prudential Health Holdings Limited Prudential Health Services Limited United Kingdom 100% Prudential Health Holdings Limited Prudential Holborn Life Limited United Kingdom 100% The Prudential Assurance Company Limited Prudential Holdings Limited Scotland 100% Prudential plc Prudential Hong Kong Limited Hong Kong 100% The Prudential Assurance Company Limited Prudential IP Services Limited United Kingdom 100% Prudential Group Holdings Limited Prudential International Assurance plc Ireland 100% Prudential Europe Assurance Holdings plc Prudential International Management Services Limited Ireland 100% Prudential Europe Assurance Holdings plc Prudential Investments (UK) Limited United Kingdom 100% Prudential Capital Holding Company Prudential Jersey (No 2) Limited Jersey 100% Prudential Corporation Holdings Limited Prudential Jersey Limited Jersey 100% Prudential Corporation Holdings Limited Prudential Lalondes Limited United Kingdom 100% Prudential Property Services Limited Prudential Life Assurance (Thailand) Public Company Limited Thailand 42.59% North Sathorn Holdings Company Limited 32.11% Staple Limited 24.82% Prudential Corporation Holdings Limited 0.48% Others Prudential Lifetime Mortgages Limited Scotland 100% The Prudential Assurance Company Limited Prudential Pensions Limited United Kingdom 100% The Prudential Assurance Company Limited Prudential Personal Equity Plans Limited United Kingdom 100% M&G Limited Prudential Portfolio Managers (Namibia) (Pty) Limited Namibia 75% Prudential Portfolio Managers (South Africa) (Pty) Limited Prudential Portfolio Managers (South Africa) (Pty) Limited South Africa 75% M&G Limited Prudential Portfolio Managers (South Africa) Life Limited South Africa 99.4% Prudential Portfolio Managers (South Africa) (Pty) Limited Prudential Portfolio Managers Unit Trusts Limited South Africa 94% Prudential Portfolio Managers (South Africa) (Pty) Limited Prudential Process Management Services India Private Limited India 99.97% Prudential Corporation Holdings Limited 0.03% Prudential UK Services Limited Prudential Properties Trusty Pty Limited Australia 100% The Prudential Assurance Company Limited Prudential Property Investment Management (Singapore) Pte Limited Singapore 50% Prudential Singapore Holdings Pte Limited 50% PruPIM Ltd Prudential Property Investment Managers Limited United Kingdom 100% M&G Limited Prudential Property Services (Bristol) Limited United Kingdom 100% Prudential Property Services Limited Prudential Property Services Limited United Kingdom 100% Prudential plc Prudential Protect Limited United Kingdom 100% Prudential Health Holdings Limited Prudential Pte Ltd Singapore 100% Prudential Singapore Holdings Pte Limited Prudential Quest Limited United Kingdom 100% Prudential Group Holdings Limited Prudential Retirement Income Limited United Kingdom 100% The Prudential Assurance Company Limited Prudential Securities Limited United Kingdom 50% Prudential (B1) Limited 50% Prudential (B2) Limited Prudential Services Asia Sdn Bhd Malaysia 100% Prudential Corporation Holdings Limited Prudential Services Limited United Kingdom 100% Prudential Corporation Holdings Limited Prudential Services Singapore Pte Limited Singapore 100% Prudential Singapore Holdings Pte Limited Prudential Singapore Holdings Pte Limited Singapore 100% Prudential Corporation Holdings Limited Prudential Staff Pensions Limited United Kingdom 100% Prudential Group Holdings Limited Prudential Trustee Company Limited United Kingdom 100% M&G Limited Prudential UK Services Limited United Kingdom 100% Prudential Financial Services Limited Prudential Unit Trusts Limited United Kingdom 100% M&G Limited Prudential Vietnam Assurance Private Limited Vietnam 100% Prudential Corporation Holdings Limited Prudential Vietnam Finance Company Limited Vietnam 100% Prudential Holborn Life Limited Prudential Vietnam Fund Management Private Limited Company Vietnam 100% Prudential Vietnam Assurance Private Limited Prulink Pte Limited Singapore 100% Prudential Singapore Holdings Pte Limited Prutec Limited United Kingdom 100% The Prudential Assurance Company Limited Quinner AG Germany 100% Prudential Corporation Holdings Limited Reeds Rain Prudential Limited United Kingdom 100% Prudential Property Services Limited SII Insurance Agency, Inc. Massachusetts 100% SII Investments, Inc. SII Insurance Agency, Inc. Wisconsin 100% SII Investments, Inc. SII Investments, Inc. Wisconsin 100% National Planning Holdings, Inc. SII Ohio Insurance Agency, Inc. Ohio 100% SII Investments, Inc. Scottish Amicable Finance plc Scotland 100% The Prudential Assurance Company Limited Scottish Amicable ISA Managers Limited Scotland 100% The Prudential Assurance Company Limited Scottish Amicable Life Assurance Society Scotland 100% The Prudential Assurance Company Limited Scottish Amicable PEP and ISA Nominees Limited Scotland 100% Scottish Amicable Life Assurance Society Snushalls Team Limited United Kingdom 100% Prudential Property Services Limited Squire Reassurance Company LLC Michigan 100% Jackson National Life Insurance Company Squire Capital I LLC Michigan 100% Jackson National Life Insurance Company Squire Capital II LLC Michigan 100% Jackson National Life Insurance Company Sri Han Suria Sdn Berhad Malaysia 51% Prudential Corporation Holdings Limited Stableview Limited United Kingdom 100% M&G Limited Staple Limited Thailand 100% Prudential Corporation Holdings Limited Staple Nominees Limited United Kingdom 100% Prudential Personal Equity Plans Limited The First British Fixed Trust Company Limited United Kingdom 100% M&G Limited The Forum, Solent, Management Company Limited United Kingdom 100% The Prudential Assurance Company Limited The Prudential Assurance Company Limited United Kingdom 100% Prudential plc True Prospect Limited British Virgin Islands 100% Prudential Corporation Holdings Limited Wharfedale Acquisitions Limited United Kingdom 100% Wharfedale Acquisitions Subholdings Limited Wharfedale Acquisitions Holdings Limited United Kingdom 100% Infracapital Nominees Limited Wharfedale Acquisitions Subholdings Limited United Kingdom 100% Wharfedale Acquisitions Holdings Limited Yeslink Interco Limited United Kingdom 100% Prudential Group Holdings Limited Zelda Acquisitions Holdings Limited United Kingdom 100% Infracapital Nominees Limited Zelda Acquisitions Limited United Kingdom 100% Zelda Acquisitions Holdings Limited Item 27. Number of Contract Owners as of June 1, 2012. Qualified – 7,584 Non-Qualified – 3,929 Item 28. Indemnification Provision is made in the Company's By-Laws for indemnification by the Company of any person made or threatened to be made a party to an action or proceeding, whether civil or criminal by reason of the fact that he or she is or was a director, officer or employee of the Company or then serves or has served any other corporation in any capacity at the request of the Company, against expenses, judgments, fines and amounts paid in settlement to the full extent that officers and directors are permitted to beindemnifiedby the laws of the State of New York. Insofar as indemnification for liabilities arising under the Securities Act of 1933 ("Act") may be permitted to directors, officers and controlling persons of the Company pursuant to the foregoing provisions, or otherwise, the Company has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against liabilities(other than the payment by the Company of expenses incurred or paid by a director, officer or controlling person of the Company in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Company will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 29. Principal Underwriter (a)Jackson National Life Distributors LLC acts as general distributor for the JNLNY Separate Account I. Jackson National Life Distributors LLC also acts as general distributor for the Jackson National Separate Account - I, the Jackson National Separate Account III, the Jackson National Separate Account IV, the Jackson National Separate Account V, the JNLNY Separate Account II, and the JNLNY Separate Account IV. (b)Directors and Officers of Jackson National Life Distributors LLC: Name and Business Address Positions and Offices with Underwriter Greg Cicotte Manager, President & Chief Executive Officer 7601 Technology Way Denver, CO80237 Clifford J. Jack Manager 7601 Technology Way Denver, CO 80237 Thomas J. Meyer Manager & Secretary 1 Corporate Way Lansing, MI 48951 Paul Chad Myers Manager 1 Corporate Way Lansing, MI48951 Stephen M. Ash Vice President 7601 Technology Way Denver, CO 80237 Pamela Aurbach Vice President 7601 Technology Way Denver, CO 80237 Jeffrey Bain Vice President 7601 Technology Way Denver, CO 80237 Brad Baker Vice President 7601 Technology Way Denver, CO 80237 Mercedes Biretto Vice President 7601 Technology Way Denver, CO 80237 James Bossert Senior Vice President 7601 Technology Way Denver, CO 80237 Tori Bullen Senior Vice President 210 Interstate North Parkway Suite 401 Atlanta, GA 30339-2120 Bill J. Burrow Senior Vice President 7601 Technology Way Denver, CO80237 Maura Collins Executive Vice President, Chief Financial Officer & FinOP 7601 Technology Way Denver, CO 80237 Paul Fitzgerald Senior Vice President 7601 Technology Way Denver, CO 80237 Julia A. Goatley Assistant Secretary 1 Corporate Way Lansing, MI 48951 Luis Gomez Vice President 7601 Technology Way Denver, CO 80237 Kevin Grant Senior Vice President 7601 Technology Way Denver, CO 80237 Thomas Hurley Senior Vice President 7601 Technology Way Denver, CO 80237 Mark Jones Vice President 7601 Technology Way Denver, CO 80237 Doug Mantelli Vice President 7601 Technology Way Denver, CO 80237 James McCorkle Vice President 7601 Technology Way Denver, CO 80237 Brook Meyer Vice President 1 Corporate Way Lansing, MI 48951 Jack Mishler Senior Vice President 7601 Technology Way Denver, CO 80237 Steven O’Connor Vice President 7601 Technology Way Denver, CO80237 Jeremy D. Rafferty Vice President 7601 Technology Way Denver, CO 80237 Alison Reed Senior Vice President 7601 Technology Way Denver, CO 80237 Scott Romine Executive Vice President, National Sales Manager 7601 Technology Way Denver, CO80237 Gregory B. Salsbury Executive Vice President, Distribution 7601 Technology Way Denver, CO 80237 Marilynn Scherer Vice President 7601 Technology Way Denver, CO 80237 Kathleen Schofield Vice President 7601 Technology Way Denver, CO 80237 Daniel Starishevsky Senior Vice President 7601 Technology Way Denver, CO 80237 Ryan Strauser Vice President 7601 Technology Way Denver, VO 80237 Brian Sward Vice President 7601 Technology Way Denver, CO80237 Jeremy Swartz Vice President 7601 Technology Way Denver, CO 80237 Robin Tallman Vice President & Controller 7601 Technology Way Denver, CO 80237 Doug Townsend Executive Vice President, Operations 7601 Technology Way Denver, CO 80237 Katie Turner Vice President 7601 Technology Way Denver, CO80237 Brad Whiting Vice President 7601 Technology Way Denver, CO 80237 Daniel Wright Senior Vice President & Chief Compliance Officer 7601 Technology Way Denver, CO 80237 Phil Wright Vice President 7601 Technology Way Denver, CO 80237 (c) Name of Principal Underwriter Net UnderwritingDiscounts and Commissions Compensation on Redemption orAnnuitization Brokerage Commissions Compensation Jackson National LifeDistributors LLC Not Applicable Not Applicable Not Applicable Not Applicable Item. 30. Location of Accounts and Records Jackson National Life Insurance Company 1 Corporate Way Lansing, Michigan 48951 Jackson National Life Insurance Company Institutional Marketing Group Service Center 1 Corporate Way Lansing, Michigan 48951 Jackson National Life Insurance Company 7601 Technology Way Denver, Colorado 80237 Jackson National Life Insurance Company 225 West Wacker Drive, Suite 1200 Chicago, IL60606 Item. 31. Management Services Not Applicable. Item. 32. Undertakings and Representations a. Jackson National Life Insurance Company of New York hereby undertakes to file a post-effective amendment to this registration statement as frequently as is necessary to ensure that the audited financial statements in the registration statement are never more than sixteen (16) months old for so long as payment under the variable annuity contracts may be accepted. b. Jackson National Life Insurance Company of New York hereby undertakes to include either (1) as part of any application to purchase a contract offered by the Prospectus, a space that an applicant can check to request a Statement of Additional Information, or (2) a postcard or similar written communication affixed to or included in the Prospectus that the applicant can remove to send for a Statement of Additional Information. c. Jackson National Life Insurance Company of New York hereby undertakes to deliver any Statement of Additional Information and any financial statement required to be made available under this Form promptly upon written or oral request. d. Jackson National Life Insurance Company of New York represents that the fees and charges deducted under the contract, in the aggregate, are reasonable in relation to the services rendered, the expenses to be incurred, and the risks assumed by Jackson National Life Insurance Company of New York. e. The Registrant hereby represents that any contract offered by the prospectus and which is issued pursuant to Section 403(b) of the Internal Revenue Code of 1986 as amended, is issued by the Registrant in reliance upon, and in compliance with, the Securities and Exchange Commission's industry-wide no-action letter to the American Council of Life Insurance (publicly available November 28, 1988) which permits withdrawal restrictions to the extent necessary to comply with IRS Section 403(b)(11). SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets the requirements of Securities Act Rule 485(b) for effectiveness of this post-effective amendment to the Registration Statement and has caused this post-effective amendment to the Registration Statement to be signed on its behalf, in the City of Lansing, and State of Michigan, on this 29th day of June, 2012. JNLNY Separate Account I (Registrant) Jackson National Life Insurance Company of New York By:/s/ Julia A. Goatley Julia A. Goatley Vice President, Assistant Secretary and Director Jackson National Life Insurance Company of New York (Depositor) By:/s/ Julia A. Goatley Julia A. Goatley Vice President, Assistant Secretary and Director As required by the Securities Act of 1933, this post-effective amendment to the Registration Statement has been signed by the following persons in the capacities and on the dates indicated. * June 29, 2012 Michael A. Wells, President and Chief Executive Officer * June 29, 2012 James R. Sopha, Chief Operating Officer * June 29, 2012 Clifford J. Jack, Executive Vice President, Head of Retail & Chairman * June 29, 2012 P. Chad Myers, Executive Vice President, and Chief Financial Officer * June 29, 2012 Herbert G. May III, Chief Administrative Officer and Director * June 29, 2012 Joseph M. Clark, Senior Vice President, Chief Information Officer and Director * June 29, 2012 Thomas J. Meyer, Senior Vice President, General Counsel, Secretary and Director * June 29, 2012 Laura L. Prieskorn, Senior Vice President and Director * June 29, 2012 John H. Brown, Vice President and Director * June 29, 2012 Michael A. Costello, Vice President, Treasurer and Director /s/ Julia A. Goatley June 29, 2012 Julia A. Goatley, Vice President, Assistant Secretary and Director * June 29, 2012 Donald B. Henderson, Jr., Director * June 29, 2012 David L. Porteous, Director * June 29, 2012 Donald T. DeCarlo, Director * June 29, 2012 Gary H. Torgow, Director * June 29, 2012 John C. Colpean, Director * By: /s/ Patrick W. Garcy Patrick W. Garcy, as Attorney-in-Fact, pursuant to Power of Attorney filed herewith. POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS, that each of the undersigned as directors and/or officers of JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK (the “Depositor”), a New York corporation, hereby appoint Michael A. Wells, P. Chad Myers, ThomasJ.Meyer, Patrick W. Garcy, Susan S. Rhee and Anthony L. Dowling (each with power to act without the others) his/her attorney-in-fact and agent, with full power of substitution and resubstitution, for and in his/her name, place and stead, in any and all capacities, to sign applications and registration statements, and any and all amendments, with power to affix the corporate seal and to attest it, and to file the applications, registration statements, and amendments, with all exhibits and requirements, in accordance with the Securities Act of 1933, the Securities and Exchange Act of 1934, and/or the Investment Company Act of 1940.This Power of Attorney concerns JNLNY Separate Account I (File Nos. 333-37175, 333-48822, 333-70384, 333-81266, 333-118370, 333-119659, 333-137485, 333-163323, 333-172873, 333-175720,333-175721, and 333-177298), JNLNY Separate Account II (File No. 333-86933), and JNLNY Separate Account IV (File Nos. 333-109762 and 333-118132), as well as any future separate account(s) and/or future file number(s) within any separate account(s) that the Depositor establishes through which securities, particularly variable annuity contracts and variable universal life insurance policies, are to be offered for sale.The undersigned grant to each attorney-in-fact and agent full authority to take all necessary actions to effectuate the above as fully, to all intents and purposes, as he/she could do in person, thereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof.This instrument may be executed in one or more counterparts. IN WITNESS WHEREOF, the undersigned have executed this Power of Attorney effective as of the 28 day of October, 2011. /s/MICHAEL A. WELLS Michael A. Wells, President and Chief Executive Officer /s/JAMES R. SOPHA James R. Sopha, Chief Operating Officer /s/CLIFFORD J. JACK Clifford J. Jack, Executive Vice President, Head of Retail and Chairman /s/P. CHAD MYERS P. Chad Myers, Executive Vice President and Chief Financial Officer /s/HERBERT G. MAY III Herbert G. May III, Chief Administrative Office and Director Information Officer and Director /s/JOSEPH M. CLARK Joseph M. Clark, Senior Vice President, Chief Information Officer and Director /s/THOMAS J. MEYER Thomas J. Meyer, Senior Vice President, General Counsel, Secretary and Director /s/LAURA L. PRIESKORN Laura L. Prieskorn, Senior Vice President and Director /s/JOHN H. BROWN John H. Brown, Vice President and Director /s/MICHAEL A. COSTELLO Michael A. Costello, Vice President, Treasurer and Director /s/JULIA A. GOATLEY Julia A. Goatley, Vice President, Assistant Secretary and Director /s/DONALD B. HENDERSON, JR. Donald B. Henderson, Jr., Director /s/DAVID L. PORTEOUS David L. Porteous, Director /s/DONALD T. DECARLO Donald T. DeCarlo, Director /s/GARY H. TORGOW Gary H. Torgow Director /s/JOHN C. COLPEAN John C. Colpean Director EXHIBIT LIST Exhibit No.Description 9.Opinion and Consent of Counsel. 10.Consent of Independent Registered Public Accounting Firm.
